NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      SEP 22 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 12-10463

              Plaintiff - Appellee,               D.C. No. 2:09-cr-00485-KJM-1

    v.
                                                  MEMORANDUM *
 KENNETH FRANKLIN BEALS,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Kimberly J. Mueller, District Judge, Presiding

                           Submitted September 15, 2015**
                              San Francisco, California

Before: CALLAHAN, CHRISTEN, and FRIEDLAND, Circuit Judges.

         Kenneth Beals appeals his conviction (via guilty plea) on one count of being

a felon in possession of a firearm, 18 U.S.C. § 922(g)(1). We affirm.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err in denying Beals’s motion to dismiss the

indictment for outrageous government conduct. Beals has not shown that the

challenged governmental conduct was a due process violation “so grossly shocking

and so outrageous as to violate the universal sense of justice.” United States v.

Stinson, 647 F.3d 1196, 1209 (9th Cir. 2011). Nor has Beals shown that the

district court abused its discretion in declining to dismiss the indictment under its

supervisory authority. See United States v. Barrera-Moreno, 951 F.2d 1089,

1091-92 (9th Cir. 1991).

      Likewise, Beals has not shown that the district court abused its discretion in

denying his request for an evidentiary hearing. See United States v. Howell, 231
F.3d 615, 620-21 (9th Cir. 2000).

      AFFIRMED.




                                           2